
	
		II
		110th CONGRESS
		1st Session
		S. 2059
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mrs. Clinton (for
			 herself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  clarify the eligibility requirements with respect to airline flight
		  crews.
	
	
		1.Short titleThis Act may be cited as the
			 Airline Flight Crew Technical
			 Corrections Act.
		2.Leave
			 requirements for airline flight crewsSection 101(2) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the
			 following:
			
				(D)Airline flight
				crews
					(i)DeterminationFor
				purposes of determining whether an employee who is a flight attendant or flight
				crewmember meets the hours of service requirement specified in subparagraph
				(A)(ii), the employee will be considered to have met the requirement if the
				employee has been paid for at least 60 percent or has worked at least 60
				percent of the employer’s monthly hour or trip guarantee, or the equivalent,
				annualized over the previous 12-month period.
					(ii)DefinitionsIn
				this subparagraph:
						(I)Employer's
				monthly hour or trip guaranteeThe term employer’s monthly
				hour or trip guarantee means the number of hours for which an employer
				has agreed to pay the employee described in clause (i) for any given month,
				regardless of the actual number of hours worked.
						(II)Flight
				attendantThe term flight attendant means a flight
				attendant within the meaning of section 121.391 of title 14, Code of Federal
				Regulations (or any corresponding similar regulation or ruling).
						(III)Flight
				crewmemberThe term flight crewmember has the
				meaning given the term flightcrew member in section 1.1 of such
				title 14 (or any corresponding similar regulation or
				ruling).
						.
		
